EXAMINER'S AMENDMENT

This application is in condition for allowance except for the presence of claims 55, 62, 64, 77, 88, 98, 99, 110, 117, and 135, directed to processes, non-elected without traverse. See (Remarks dated 12/6/2021, treated as election without traverse). Accordingly, claims 55, 62, 64, 77, 88, 98, 99, 110, 117, and 135 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Claims –


Claim 55	(Canceled).

Claim 62	(Canceled). 

Claim 64	(Canceled). 

Claim 77	(Canceled). 

Claim 88	(Canceled). 

Claim 98	(Canceled). 

Claim 99	(Canceled). 

Claim 110	(Canceled). 

Claim 117	(Canceled).

Claim 135	(Canceled).
DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 3/14/2022 has been received and will be entered.
	The response is, in fact, non-compliant. Specifically, the response contains improper status identifiers and does not account for the withdrawn claims. To prevent delays in prosecution, the requirement for correct status identifiers is waived for this reply only. MPEP 714 II. C. (E). 
As understood:
Claim(s) 1-2, 4, 7, 10, 16, 26-27, 30, 32, 55, 62, 64, 77, 88, 98, 99, 110, 117, and 135 is/are pending.
Claim(s) 55, 62, 64, 77, 88, 98, 99, 110, 117, and 135 is/are withdrawn from consideration.
Claim(s) 1 is/are currently amended.
Claim(s) 3, 5-6, 8-9, 11-15, 17-25, 28-29, 31, 33-54, 56-61, 63, 65-76, 78-87, 89-97, 100-109, 111-116, 118-134, and 136-208 is/are acknowledged as cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2021 and 3/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1, 2, 4, 7, 10, 16, 26, 27, 30 and 32 under 35 U.S.C. 103 as being unpatentable over Applicants Admissions, as understood, the Remarks rely on amendments. (Remarks of 3/14/2022 at 6). The arguments related to the admissions and the characterization of “the present application relates to a method to treat nanosheets” were not particularly persuasive. (Remarks of 3/14/2022 at 7). The application is about more than a method to treat nanosheets. These are product claims. Product claims extent to all methods of making them. That said, the addition of the G/D and 2D/G language does not appear to be taught by Hung (or any of the references cited in the Specification). The rejection is WITHDRAWN.  
II. With respect to the rejection of Claim(s) 1, 2, 4, 7, 10, 16, 26, 27, 30 and 32 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0227165 to Hung, et al., the discussion is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim(s) 1, 2, 4, 7, 10, 16, 26, 27, 30 and 32 under 35 U.S.C. 103 as being unpatentable over US 2014/0227165 to Hung, et al., the discussion is WITHDRAWN in view of the discussion above.

IV. With respect to the rejection of Claim(s) 1, 2, 4, 7, 10, 16, 26, 27, 30 and 32 under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0227165 to Hung, et al. in view of Applicants Admissions to show a state of fact, the discussion is WITHDRAWN in view of the discussion above.

Allowable Subject Matter
I. Claims 1, 2, 4, 7, 10, 16, 26, 27, 30 and 32 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736